Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 1 line 6, "the boosting" should be --a boosting--.
In claim 2 line 1, "a boosting" should be --the boosting--.
In claim 4 line 1, "transistor" should be --transistors--.
In claim 4 line 2, "transistor" should be --transistors--.
In claim 6 line 2, "are" should be --is--.
In claim 8 line 1, "transistor" should be --transistors--.
In claim 8 line 2, "transistor" should be --transistors--.
In claim 9 line 2, "an" should be --a--.
In claim 9 line 7, "the boosting" should be --a boosting--.
In claim 10 lines 1-2, "a boosting" should be --the boosting--.
In claim 12 line 1, "transistor" should be --transistors--.
In claim 12 line 2, "transistor" should be --transistors--.
In claim 16 line 1, "transistor" should be --transistors--.
In claim 16 line 2, "transistor" should be --transistors--.
In claim 17 line 6, "the boosting" should be --a boosting--.
In claim 19 lines 1-2, "a boosting" should be --the boosting--.
In claim 19 line 2, "first bridge" should be --first half bridge--.
In claim 19 line 2, "second bridge" should be --second half bridge--.


Allowable Subject Matter
The prior art of record does not appear to disclose driver circuit for electronic cigarettes, comprising: an MCU; a power source; a first sampling circuit; a second sampling circuit, and a buck-boost driver circuit electrically connected to the MCU, a boosting circuit and MCU are respectively electrically connected the power source; the buck-boost driver circuit comprises a first half bridge drive circuit and a second half bridge drive circuit respectively electrically connected to the MCU, the first half bridge drive circuit is electrically connected to the second half bridge drive circuit through an inductor; one end of the first sampling circuit is electrically connected to an input terminal of the first half bridge drive circuit, through which the power source supplies power to the first half bridge drive circuit; the other end of the first sampling circuit is electrically connected to the MCU; one end of the second sampling circuit is electrically connected to the output terminal of the second half bridge drive circuit, and the other end of the second sampling circuit is electrically connected to the MCU as claimed.

Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849